Citation Nr: 1527294	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to improved death pension benefits. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1945 to December 1946.  The Veteran died in October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

This appeal was previously before the Board in March 2015 when it was remanded for further development. 

As noted in the March 2015 remand, the appellant has asserted that she is entitled to an improved death pension for the period before she remarried around June 2003, and that she incurred burial expenses and nursing home expenses, and that she is "disabled."  Her original December 2002 claim for an improved death pension was denied by an April 2003 RO decision and to date she has not asserted clear and unmistakable error (CUE) in the April 2003 RO decision that denied her December 2002 claim.  The Board does not have jurisdiction over the matters decided in the unappealed April 2003 decision.  

While the April 2003 RO decision denied improved death pension benefits based on a finding that the appellant's income exceeded the maximum annual death pension limit set by law, the current claim involves the threshold determination of whether the appellant is a surviving spouse pursuant to 38 C.F.R. § 3.55 (2014).  As the matter involves a different factual basis than the prior denial, the current claim is a different claim such that the new and material evidence requirement of 38 U.S.C.A. § 5108 (West 2014) is inapplicable.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Proscelle v. Derwinski, 2 Vet App 629 (1992).  


FINDINGS OF FACT

1.  The Veteran and the appellant were married from May 1986 until the Veteran's death in October 2002. 

2.  The appellant remarried in 2003; this marriage was terminated by divorce.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran for purposes of eligibility for VA nonservice-connected death pension have not been met.  38 U.S.C.A. §§ 101(3), 103, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.23, 3.50, 3.55 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz.  

There was substantial compliance with the Board remand.  The remand instructed that a supplemental statement of the case should be sent to the appellant's current address.  This was done.

The appellant contends she should be entitled to death pension benefits on behalf of her first husband, the Veteran, and indeed that because she is financially destitute and has health problems, that she needs VA benefits. 

The Veteran and the appellant were married from May 1986 until the Veteran's death in October 2002.  The appellant has written that she remarried in 2003, but that she did so at least in part for financial reasons.  She states that this marriage ended in divorce, as her new husband was abusive.  The appellant argues that the law and regulation that prohibits the payment of death pension benefits once a surviving spouse has remarried even if that remarriage ends in divorce is unfair and should be changed.  

VA death pension may be paid to an individual who is the surviving spouse of a Veteran who had qualifying wartime service.  As such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. 

As pertinent to this case, in general, a "surviving spouse" is a person who was the legal spouse of the Veteran at the time of the Veteran's death, and who has not remarried.  38 U.S.C.A. §§ 101(3), 103; 38 C.F.R. § 3.50(b).  There are very limited circumstances under which entitlement to VA death pension benefits may be reinstated if the subsequent marriage is terminated, but unfortunately they do not apply in this case.  See 38 C.F.R. § 3.55.  

Entitlement to death pension benefits may be restored if the remarriage was void or legally annulled.  38 U.S.C.A. § 103(d); 38 C.F.R. § 3.55(a)(1).  The only other basis by which death pension may be reinstated following remarriage is if the remarriage was terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to that date.  38 C.F.R. § 3.55(a)(2).  Since the appellant has written that her remarriage was terminated by divorce, rather than annulment, and as she did not remarry until 2003, she does not qualify under either of these scenarios.  Accordingly, there is no basis for reinstatement of eligibility for0 death pension benefits based on her first husband's military service. 

The appellant has not submitted documentation establishing the end of her remarriage; but even if she did submit such documentation, the termination of her remarriage by divorce after 1990 could not serve as the basis for restoring her eligibility for pension benefits. 

The appellant has expressed her frustration with the regulations that disqualify surviving spouses from receiving death pension benefits even when they divorce following remarriage.  The Board; however, does not have discretion to ignore the law and regulations and VA cannot pay benefits unless authorized by Congress.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.")

The Board sympathizes with the appellant's situation, but, unfortunately, there is no legal basis upon which her claim can be granted.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, and regardless of extenuating circumstances or claims of fairness, the Board is bound by the applicable law and regulations. 


ORDER

Entitlement to improved death pension benefits is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


